Citation Nr: 1700447	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  13-18 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active service in the Air Force from April 1992 to April 1996 and subsequent duty in the Air National Guard and Air Force Reserves from April 1996 to July 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for obstructive sleep apnea.  Specifically, he contends that this condition is caused by his active duty service and/or his service-connected posttraumatic stress disorder.

Of record is a February 2012 medical opinion which states, 

The examiner notes that the Veteran was diagnosed with obstructive sleep apnea, moderate on April 18 of 2010 ... Obstructive sleep apnea is a disability pattern associated with a disease with a clear and specific etiology.  There is no evidence in review of the medical literature that links obstructive sleep apnea to a specific exposure event that occurred during service in Southwest Asia.

In February 2013, the Veteran submitted a statement by a former roommate which states in pertinent part, 

[The Veteran] and I were roommates in an apartment in approximately March-September 1995.  [The Veteran] was deployed during some of this time.  However, while he was home I do remember his loud snoring when I walked by his room at night to use the bathroom.

An April 2013 VA medical opinion states,

The veteran's medical records along with buddy statement, VA exam, veteran's statement, STR[]s and sleep study were reviewed.  The buddy statement provided by the veteran does address risk factors recognized for sleep apnea of snoring and disordered breathing.  The service medical record, however, does not show complaints of daytime sleepiness or alertness required for the condition of sleep apnea.  Risk factors may have been present, but no other medical documentation is present.  With the large time lapse and lacking evidence of other significant problems that can arise from sleep apnea, it is less likely as not that the risk factor identified can confidently be used to make a diagnosis of sleep apnea that dates back to 1995.

An April 2014 opinion by Dr. Seitsinger states, 

[The Veteran] has self reported that he has PTSD.  PTSD is associated with chronic anxiety and many physiologic changes to the body chemistry.  [The Veteran] reports having weird dreams, rage, emotional instability and stress eating.  The physiologic response to that is an increase in stress hormone followed by an increase in blood sugars.  To compensate the body has to increase the release of insulin.  Over time Beta cells of the pancreas can no longer keep up.  The pancreatic cells wear out and can no longer control blood sugar.  In [the Veteran's] case this has le[]d to early onset diabetes.  Incidentally as insulin levels jump in order to bring down the blood sugar, it causes the sensation of extreme hunger.  The result is an increase in food consumption and subsequent weight gain.  All of these mechanisms, are well documented in the scientific literature.  With the excess weight gain comes sleep apnea, elevated lipid levels, and a shortened life span if left untreated.

In May 2014, Dr. Seitsinger stated, 

[The Veteran] has self reported that he has PTSD.  He has moderate obstructive sleep diagnosed in May 2010.  According to numerous stud[ie]s, 3 of which are referenced in this letter, there is an association between PTSD sleep fragmentation and sleep apnea.  Although the exact relationship is not known for certain it is clear from the research that there is a relationship.  To Quote the Journal of Sleep (volume 30 issue 02) "Service related illnesses are prevalent in military personnel who undergo polysomnography with significant associations between PTSD."  The exact statistical data I won't go over for the purposes of this letter.  But I will put the references at the end.  It is likely that [the Veteran's] sleep apnea is service related.  

The Board notes that service connection has been established for PTSD.  As the evidence suggests that the Veteran's obstructive sleep apnea could be related to his PTSD, an additional VA examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Veteran's VBMS folder appears to include service treatment records for another Veteran, a Brian R.  The folder labeled STR-Medical, receipt date of 8/15/14, just above the DD-214 contains, starting at page 55 of 74, contains STR's for the other Veteran.  These should be removed and located in the appropriate file for Brian R.

Accordingly, the case is REMANDED for the following action:

1.  Remove from this Veteran's file the STR's for Brian R, found in the STR folder set forth above.  Those records should be associated with that Veteran's records.

2.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his obstructive sleep apnea that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

3.  A physician with expertise in obstructive sleep apnea is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  If it is determined that an examination is needed to provide responses to the matters below, such examination should be scheduled in accordance with applicable procedures.

(a) The physician should provide an opinion as to whether it is at least as likely as not that the Veteran's obstructive sleep apnea is related in any way to the Veteran's active duty service to include lay report of the Veteran's loud snoring.

(b) The physician should also provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea was caused or aggravated by his service connected PTSD (and if aggravation is found, the baseline level of disability prior to such aggravation should be indicated).  The examiner should is asked to comment on Dr. Seitsinger's April 2014 and May 2014 statements as well as the referenced medical articles.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


